In the case of Lodovico Magrini v.Hartford Times, Superior Court, Hartford County, No. 143681, now pending, it is alleged that Francis J. Tedesco, a defendant in that action, who is town manager of the town of Enfield, made certain slanderous utterances in regard to Magrini. This action was brought by two taxpayers of the town of Enfield to enjoin the defendant town of Enfield, the defendant town treasurer, and the defendant town director of finance from paying any money to anyone for counsel fees for Francis J. Tedesco and another defendant, Walter J. Skower, in the above mentioned action brought by Lodovico Magrini. In the instant motion to be made a party defendant in this action, the applicant, Francis J. Tedesco, represents that the town council of Enfield appropriated a sum of money to pay legal fees involved in defending him in Magrini's suit, and it is this payment which the present action seeks to enjoin.
Section 52-102 of the General Statutes and § 51 of the Practice Book contain the following identical language: "Any person may be made a defendant who has or claims an interest in the controversy, or any part thereof, adverse to the plaintiff. . . ." It seems obvious that Tedesco has an interest in the money appropriated for his counsel fees in theMagrini action which is adverse to that of the plaintiff taxpayers. He wants this money, and they do not want him to have it. *Page 490 
Section 52-107 and Practice Book § 61 provide: "If a person not a party has an interest or title which the judgment will affect, the court, on his application, shall direct him to be made a party." It appears clear that Tedesco has an interest that the judgment in this case will affect, namely, whether or not the money appropriated to pay his legal fees in the Magrini suit will be paid.
   Francis J. Tedesco's motion to be made a party defendant is granted, and the plaintiffs are ordered to amend their complaint accordingly.